Citation Nr: 1415158	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hypertension claimed as due to colonoscopy and associated care performed by VA in September 2007. 

2.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for anemia claimed as due to colonoscopy and associated care performed by VA in September 2007. 

3.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for back pain claimed as due to colonoscopy and associated care performed by VA in September 2007. 

4.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for neuropathy of the left lower extremity claimed as due to colonoscopy and associated care performed by VA in September 2007. 

5.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hernia of the right groin claimed as due to colonoscopy and associated care performed by VA in September 2007. 

6.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for loss of bowel control claimed as due to colonoscopy and associated care performed by VA in September 2007. 

7.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for yeast infection claimed as due to colonoscopy and associated care performed by VA in September 2007. 

8.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hydrocele claimed as due to colonoscopy and associated care performed by VA in September 2007. 

9.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for generalized anxiety disorder as due to colonoscopy and associated care performed by VA in September 2007. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to April 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2012 decision, the Board denied the claims listed (1) though (8) on the above Title page.  As to entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for generalized anxiety disorder as due to colonoscopy and associated care performed by VA in September 2007, listed as issue (9) above, the Board remanded the issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Review of the subsequent procedural history reveals that the Veteran has now perfected this claim.

The Veteran appealed the denials contained in the January 2012 Board decision to the United States Court of Appeals for Veterans Appeals (Court).  In a March 2013 decision, the Court vacated all denials contained in the Board decision.  As the Court's finding that the prior VA medical opinion was inadequate also applies to the newly perfected claim regarding a generalized anxiety disorder, the Board finds that the all claims in appellate status, except for those subsequently withdrawn from appellate status by the Veteran, must be remanded to comply with the contents of the March 2013 Memorandum Decision of the Court.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hypertension, back pain, neuropathy of the left lower extremity, loss of bowel control, hydrocele, and a generalized anxiety disorder all claimed as due to colonoscopy and associated care performed by VA in September 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement received in January 2014, following the Court's vacating the prior Board decision but before the promulgation of a new decision in the appeal, the Veteran wrote that he wished to withdraw his appeal with regard to the issue of entitlement to compensation under the provisions of 38 C.F.R. § 1151 for anemia claimed as due to colonoscopy and associated care performed by VA in September 2007.

2.  In a statement received in January 2014, following the Court's vacating the prior Board decision but before the promulgation of a new decision in the appeal, the Veteran wrote that he wished to withdraw his appeal with regard to the issue of entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hernia of the right groin claimed as due to colonoscopy and associated care performed by VA in September 2007.

3.  In a statement received in January 2014, following the Court's vacating the prior Board decision but before the promulgation of a new decision in the appeal, the Veteran wrote that he wished to withdraw his appeal with regard to the issue of entitlement to compensation under the provisions of 38 C.F.R. § 1151 for yeast infection claimed as due to colonoscopy and associated care performed by VA in September 2007.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to compensation under the provisions of 38 C.F.R. § 1151 for anemia claimed as due to colonoscopy and associated care performed by VA in September 2007 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hernia of the right groin claimed as due to colonoscopy and associated care performed by VA in September 2007 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to compensation under the provisions of 38 C.F.R. § 1151 for yeast infection claimed as due to colonoscopy and associated care performed by VA in September 2007 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2013)

In a January 2014 statement, following discussion at the Central Office Board hearing, the Veteran wrote that he wished to withdraw his appeal with regard to the issues of entitlement to compensation under the provisions of 38 C.F.R. § 1151 for anemia, hernia of the right groin, and yeast infection all claimed as due to colonoscopy and associated care performed by VA in September 2007.

This statement followed the Court's vacating of the prior Board decision.  The January 2014 statement qualifies as a valid withdrawal as to these three issues.  
Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to these issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


ORDER

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for anemia claimed as due to colonoscopy and associated care performed by VA in September 2007 is dismissed.

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for hernia of the right groin claimed as due to colonoscopy and associated care performed by VA in September 2007 is dismissed.

Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for yeast infection claimed as due to colonoscopy and associated care performed by VA in September 2007 is dismissed.


REMAND

The Veteran asserts that he developed many complications following a colonoscopy by a VA Medical Center in September 2007.  In the Memorandum Decision, the Court found that the October 2008 VA opinion that the Board relied upon in its prior denial of these claims was inadequate.  The Court directed the Board to obtain a new medical opinion that adequately addresses the relationship between the Veteran's claimed conditions and his September 2007 colonoscopy and associated care.  

The Board notes that the Veteran underwent a private medical facility colonoscopy a few days after the VA colonoscopy; during this second colonoscopy, the bleeding from the VA colonoscopy was stopped and additional polyps, found to be pre-cancerous, were removed.  Here,  the question is whether the VA's treatment led to qualifying additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  The issue of consent is not part of this appeal, and the evidence shows that the Veteran was informed of the potential risks of the procedure and the Veteran provided informed consent for the procedure.  Instead, the Veteran contends that the bleeding and the failure to remove all polyps constituted negligence.

In compliance with the Court's Memorandum Decision, the Board remands the six issues remaining on appeal for a comprehensive opinion.  As the questions on appeal also involve the current status of disabilities, the Board directs that VA clinicians providing the opinions examine the Veteran prior to providing the requested opinions.

During the January 2014 Board hearing, the Veteran also identified additional possibly relevant evidence.  Although the Veteran provided some additional evidence along with waiver of initial consideration by the Agency of Original Jurisdiction (AOJ), the Board finds that the AMC should seek additional records.  See 38 C.F.R. §§ 3.159, 20.1304.  Specifically, the Veteran and other evidence indicates hat the Veteran receives disability benefits from the Social Security Administration (SSA).  The AMC should seek any determinations made by SSA and the underlying medical records on which SSA made its determination.  Golz v. Shinseki, 590 F.3d 1317 (2010).  

Further, the Veteran testified that he sought Workers' Compensation benefits with related records from Liberty Insurance, Dr. Dhaliwal, Dr. Sandler, and Dr. Bixler, and the Solace Behavioral Health Institute.  See Board Hearing Transcript, pages 19, 21, 28, 37.  Again, although there are some records from some of these providers, the AMC should seek any additional, outstanding records, requesting the Veteran to provide consent to seek records from these sources.

The claims file currently contains treatment records from the VA Medical Center (VAMC) in Tampa, Florida (and related clinics) that the RO last updated on January 31, 2012.  Upon remand, the AMC should obtain updated VA treatment records.  See 38 C.F.R. § 3.159 (2013).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any/all VA treatment records dated after January 31, 2012 from the Tampa VAMC (and related clinics).  If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159(e) regarding Federal records.

2.  Obtain SSA disability records related to any claims filed by the Veteran.  If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159(e) regarding Federal records.

3.  Seek records related to a Worker's Compensation claim filed by the Veteran, including records from Liberty Insurance, Dr. Doliwwaal, Dr. Sandler, and Dr. Bixler, and the Solace Behavioral Health Institute for which the Veteran provided Authorization and Consent.  If any records are unavailable, notify the Veteran as outlined in 38 C.F.R. § 3.159(e) regarding private records.

4.  After all records and/or responses are received pursuant to directives (1) - (3), the Veteran should be scheduled to undergo VA examination, by an appropriate examiner at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the medical records documenting the VA colonoscopy in September 2007 and the private medical records documenting the second colonoscopy a few days letter, to include the documentation of bleeding and missed pre-cancerous polyps.  In addition, the examiner should review by the October 2008 VA medical opinion and a July 2013 letter from Dr. Bixler that contained an opinion regarding a connection between the VA colonoscopy and subsequent additional disability.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional disability as the result of the September 2007 VA colonoscopy.  Specifically, did the Veteran incur (1) hypertension, (2) a back disability, (3) neuropathy of the left lower extremity, (4) a disability manifested by loss of bowel control, (5)  and/or a hydrocele as a result of the surgery or the resultant complications, to include the documented bleeding?  

For each identified additional disability found to be a result of the September 2007 colonoscopy, the examiner should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

5.  After all records and/or responses are received pursuant to directives (1) - (3), the Veteran should be scheduled to undergo VA examination, by an appropriate examiner at a VA medical facility to evaluate the claim related to a generalized anxiety disorder.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the medical records documenting the VA colonoscopy in September 2007 and the private medical records documenting the second colonoscopy a few days letter, to include the documentation of bleeding and missed pre-cancerous polyps.  In addition, the examiner should review by the October 2008 VA medical opinion and a July 2013 letter from Dr. Bixler that contained an opinion regarding a connection between the VA colonoscopy and subsequent additional disability.  The examiner should also notes that service connection is in effect for posttraumatic stress disorder.

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran incurred additional psychiatric disability as the result of the September 2007 VA colonoscopy that led to a separate psychiatric disability other than the PTSD for which service connection is currently in effect.

If an additional psychiatric disability, to include a generalized anxiety disorder, is identified to be a result of the September 2007 colonoscopy, the examiner should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

6.  Following completion of all indicated development, readjudicate the Veteran's claims in appellate status.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 3).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


